                                                  r
                                                      FILED      7'73R*
                                                         gg

                  IN THE UNITED STATES DISTRICT COURT DEC 0 7 2018
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

LAUREL RIDGE AT WASHINGTON RD
LP, doing business as Leyland
Pointe Apts,
     Plaintiff
                                      CIVIL ACTION FILE NO.
V.                                    1:18-CV-4909-ODE-JKL
CECILY GAILLARD and All Others,:
     Defendant
                                  ORDER
     This civil case is before the Court on the Final Report and
Recommendation of United States Magistrate Judge John K. Larkins III
filed November 2, 2018 [Doc. 31 ("R&R").      No objections have been
filed.
     In the R&R, Judge Larkins recommends that this case be remanded
to the Magistrate Court of Fulton County.         Remand is warranted
because this Court does not have subject matter jurisdiction.
     The Court having read and considered the R&R and noting the
absence of any objections thereto, it is hereby ADOPTED as the
opinion and order of the Court.    Accordingly, this case is REMANDED

to the Magistrate Court of Fulton County, Georgia.


     SO ORDERED, this        day of December, 2018.



                                  ORINDA D. EVANS
                                  UNITED STATES DISTRICT JUDGE
